DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 1-4, 7-8 and 10 are allowed over the prior art of record. 
The claims are allowed in view of Applicant's arguments submitted with the response on March 11, 2022. The examiner has reviewed the remarks (pages 5-7) submitted March 11, 2022 and found the arguments presented persuasive.
The following is an examiner's statement of reasons for allowance: 
The prior art references of record, alone or in combination, do not teach or fairly
suggest a co-injection-molded multilayer structure defined by the structural and compositional limitations in the specific manner as instantly claimed (in claim 1), which multilayer structure calls for a barrier layer and outer layers laminated on both sides of the barrier layer, and that each respective layer of multilayer structure must satisfy the very specific compositional limitations as so defined. In particular, the barrier layer of the multilayer structure consists essentially of a specific ethylene-vinyl alcohol copolymer and an alkali metal salt of a higher fatty acid, wherein the ethylene-vinyl alcohol copolymer must satisfy the specific ethylene content requirements and MFR requirements as so defined, and the alkali metal salt of a higher fatty acid must satisfy the specific melting point requirements as so defined, where in the content of the alkali metal salt in the barrier layer is 50 to 1500 ppm in terms of metal atoms.  Further, the outer layers of the multilayer structure are of a resin composition comprising an . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAN LAN whose telephone number is (571)270-3687. The examiner can normally be reached Monday - Friday 7AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 5712728935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/YAN LAN/Primary Examiner, Art Unit 1782